DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: Failing to comply with MPEP 608.01 IV for not having metric units (“Barrer”). Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/194393, see English language equivalent EP 3613800) in view of Yamaki et al. (US 2017/0218527).
Regarding claim 1, Lee discloses an ion-exchange membrane (polymer electrolyte membrane) made by a chemical modification of a perfluorinated sulfonic acid electrolyte membrane (first ion conductive polymer layer comprising a first ion conductive polymer comprising a sulfonic acid group) (abstract, [0018]). The method comprises chlorinating sulfonic acid groups, nitrilating the chlorinated electrolyte membrane, and hydrolyzing the nitrilated electrolyte membrane ([0010]), to thereby create carboxyl groups (carboxylic acid groups, COOH) (a second ion conductive polymer layer disposed on at least one surface of the first ion conductive polymer layer, and comprises a second ion conductive polymer comprising a carboxylic acid group) (abstract, [0014]). 
Lee further teaches the extent of chlorination (and therefore the amount of carboxylic acid groups) of the perfluorinated sulfuric acid membrane can be controlled ([0011]). Lee teaches an embodiment where the membrane is a double-layered ion-exchange membrane having different functional groups (i.e. one side carboxylic acid groups, and the other side sulfonic acid groups) ([0011]), and also suggests an embodiment exposing all sides of the membrane to the chlorination ([0031]).
Therefore, while Lee teaches multiple layers that prevents interfacial resistance between different types of layers and interlayer delamination occurring in a multi-layered separator ([0011]), Lee does not explicitly disclose the thickness ratio of the carboxylic acid layer (second ion conductive polymer layer) is in a range of 1% to 80% of a thickness of the polymer electrolyte membrane.
Yamaki discloses an ion exchange membrane having a high membrane strength and low membrane resistance (abstract). The membrane 10 includes layer S 10  made up of layers Sa 18 and Sb 10 having sulfonic acid functional groups ([0080], [0082]), and includes layer C having carboxylic acid functional groups ([0089]). The thickness of the layer (Sb) is preferably from 30 to 140 μm, more preferably from 30 to 100 μm ([0087]), and thickness of the layer (Sa) is preferably from 10 to 60 μm, more preferably from 10 to 40 μm ([0088]); therefore the thickness of layer S is preferably 40-200 μm and more preferably 40-140 μm. Yamaki teaches that when the thickness of layer S is within this range, the mechanical strength can be sufficiently high ([0087]-[0088]). The thickness of the layer (C) is preferably from 5 to 50 μm, more preferably from 10 to 35 μm ([0091]). Yamaki teaches that when the thickness of layer C is within the range, the resistance is preferable ([0092]). Therefore, using the preferred thicknesses, the layer having the carboxylic acid is in the range of 6.7% to 46.7% of the thickness of the membrane (10/(10+140)=6.7% and 35/(35+40)=46.7%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thickness ratio of carboxylic acid layer to total membrane thickness (including the range of 6.7% to 46.7%) as taught by Yamaki with the thickness ratio of the carboxylic acid layer of Lee for the purpose of obtaining a membrane with a sufficiency balance between mechanical strength and resistance.
Regarding claim 2, modified Lee discloses all of the claim limitations as set forth above. Lee teaches in an embodiment where the membrane is a double-layered membrane (where one side has carboxylic acid groups, and the other side has sulfonic acid groups ([0011]). Because Lee teaches preparing the carboxylic acid groups by chlorination, nitrilation, and hydrolysis of the sulfonic acid groups, Lee suggests exposing the one side to the chlorination, nitrilation, and hydrolysis in order to obtain the double-layered membrane. Because these processes occur via exposure to liquid solutions ([0021]), the one side having the carboxylic acid has a gradient of carboxylic acid to sulfonic acid groups because the liquid solution permeates through a portion of the one side via diffusion. Therefore, the method of Lee produces layers analogous to the claimed third ion conductive polymer layer (on at least one surface of the first ion conductive polymer layer [not exposed to the chlorination process]) comprising carboxylic acid and sulfonic acid groups from the gradient and the claimed fourth ion conductive layer (disposed on one surface of the third ion conductive layer) comprising carboxylic acid groups.
Regarding claim 3, modified Lee discloses all of the claim limitations as set forth above. However, while Lee teaches multiple layers and suggests the third and fourth ion conductive polymer layers (see rejection of claim 2 above), Lee does not explicitly disclose wherein the third and fourth ion conductive polymer layers each is in a range of 1% to 40% of the thickness of the polymer electrolyte membrane.
However, as set forth above, Yamaki teaches the thickness of layer S (having sulfonic acid groups) is preferably 40-200 μm and more preferably 40-140 μm for mechanical strength ([0087]-[0088]), and the thickness of the layer C (having carboxylic acid groups) is preferably from 5 to 50 μm, more preferably from 10 to 35 μm ([0091]) for resistance ([0092]). Therefore, using the preferred thicknesses, the layer having the carboxylic acid is in the range of 6.7% to 46.7% of the thickness of the membrane (10/(10+140)=6.7% and 35/(35+40)=46.7%). By dividing the thickness of the layer C having carboxylic acid groups by 2 (for two layers [a third and fourth ion conductive polymer layer]), Yamaki suggests a thickness of about 3.4% to 23.4% for two layers having carboxylic acid groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thickness ratio of carboxylic acid layers to total membrane thickness (including the range of 3.4% to 23.4%) as suggested by Yamaki with the thickness ratio of the third and fourth ion conductive layers having carboxylic acid of Lee for the purpose of obtaining a membrane with a sufficiency balance between mechanical strength and resistance.
Regarding claims 4-5, modified Lee discloses all of the claim limitations as set forth above. As stated above in addressing claim 2, the method of Lee produces the one side having the carboxylic acid with a gradient of carboxylic acid to sulfonic acid groups because the liquid solution permeates through a portion of the one side via diffusion. As such there is a first concentration gradient of carboxylic acid group (increasing in the thickness direction from the first ion conductive polymer [perfluorinated sulfonic acid polymer] to the fourth ion conductive polymer) and a second concentration gradient of sulfonic acid (decreasing in the thickness direction from the first ion conductive polymer [perfluorinated sulfonic acid polymer] to the fourth ion conductive polymer).
Regarding claim 6, modified Lee discloses all of the claim limitations as set forth above. Lee teaches in an embodiment where the membrane is a double-layered membrane (where one side has carboxylic acid groups, and the other side has sulfonic acid groups ([0011]). As set forth above, Lee does not explicitly disclose the thickness of the second ion conductive polymer is in a range of 1% to 40% of the thickness of the polymer electrolyte membrane.
However, as set forth above, Yamaki teaches the thickness of layer S (having sulfonic acid groups) is preferably 40-200 μm and more preferably 40-140 μm for mechanical strength ([0087]-[0088]), and the thickness of the layer C (having carboxylic acid groups) is preferably from 5 to 50 μm, more preferably from 10 to 35 μm ([0091]) for resistance ([0092]). Therefore, using the preferred thicknesses, the layer having the carboxylic acid is in the range of 6.7% to 46.7% of the thickness of the membrane (10/(10+140)=6.7% and 35/(35+40)=46.7%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thickness ratio of carboxylic acid layers to total membrane thickness (including the range of 6.7% to 40%) as suggested by Yamaki with the thickness ratio of the second ion conductive layer having carboxylic acid of Lee for the purpose of obtaining a membrane with a sufficiency balance between mechanical strength and resistance.
Regarding claim 7, modified Lee discloses all of the claim limitations as set forth above. Lee also teaches an embodiment where the perfluorinated sulfuric acid membrane is exposed at all sides of the membrane to the chlorination ([0031]). Therefore each outer side of the perfluorinated sulfuric acid membrane is converted to having carboxylic acid groups, and would therefore constitute a plurality of second ion conductive polymer layers [comprising carboxylic acid groups] respectively disposed on both opposing surfaces of the first ion conductive polymer layer [having sulfonic acid groups]. 
However, Lee does not explicitly disclose the thickness of each of the plurality of second ion conductive polymer is in a range of 1% to 40% of the thickness of the polymer electrolyte membrane.
However, as set forth above, Yamaki teaches the thickness of layer S (having sulfonic acid groups) is preferably 40-200 μm and more preferably 40-140 μm for mechanical strength ([0087]-[0088]), and the thickness of the layer C (having carboxylic acid groups) is preferably from 5 to 50 μm, more preferably from 10 to 35 μm ([0091]) for resistance ([0092]). Therefore, using the preferred thicknesses, the layer having the carboxylic acid is in the range of 6.7% to 46.7% of the thickness of the membrane (10/(10+140)=6.7% and 35/(35+40)=46.7%). By dividing the thickness of the layer C having carboxylic acid groups by 2 (for two plurality of second ion conductive polymer layers), Yamaki suggests a thickness of about 3.4% to 23.4% for two layers having carboxylic acid groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thickness ratio of carboxylic acid layers to total membrane thickness (including the range of 3.4% to 23.4%) as suggested by Yamaki with the thickness ratio of each of the plurality of second ion conductive polymer layers having carboxylic acid on the outer sides of the perfluorinated membrane of Lee for the purpose of obtaining a membrane with a sufficiency balance between mechanical strength and resistance.
Regarding claim 8, modified Lee discloses all of the claim limitations as set forth above. Lee further teaches the membrane has a thickness of 50 μm ([0084]), which is within the claimed range of 10 μm to 100 μm.
Regarding claim 9, modified Lee discloses all of the claim limitations as set forth above. Lee teaches the first ion conductive polymer (perfluorinated sulfuric acid ionomer) can be poly(perfluorosulfonic acid)s, sulfonic acid-containing-copolymer composed of tetrafluoroethylene and fluorovinylether, and their mixtures ([0019]), and therefore a sulfonated fluoropolymer or partially fluorinated polymer.
Regarding claim 10, modified Lee discloses all of the claim limitations as set forth above. Lee further teaches a porous supported included in the reinforced composite membrane having the perfluorinated sulfonic acid electrolyte membrane ([0020]).
Regarding claims 11-12, modified Lee discloses all of the claim limitations as set forth above. With regards to the limitations of “wherein the polymer electrolyte membrane has a hydrogen permeability of 18.5 Barrer or less at 70C as measured using a time-lag method” and “wherein the polymer electrolyte membrane has an oxygen permeability of less than 4.0 Barrer at 70C as measured using a time-lag method”, while the membrane of Lee inherently has a hydrogen permeability and oxygen permeability, Lee does not explicitly disclose these claimed values of the hydrogen and oxygen permeability. 
However, it is noted that the specification does not mention any specific steps or steps critical to obtain the polymer electrolyte membrane with the desired hydrogen permeability and/or oxygen permeability. The specification teaches that the reaction gas barrier ability (relating to the hydrogen and oxygen permeability) can be improved by having: “the thickness of the second ion conductive polymer may be 1% or more…and may be 40% or less of the thickness of the polymer electrolyte membrane” (published [0049]), “[w]hen polymer electrolyte membrane includes the third ion conductive polymer layer including the ion conductive polymer in which each of the carboxylic acid group and the sulfonic acid group of the ion conductive polymer has the concentration gradient” (published [0046]), “the ion conductive polymer containing the sulfonic acid group may be a sulfonated product of one or more polymers selected from a group consisting of a fluoropolymer, a hydrocarbon-based polymer, and a partially fluorinated polymer” (published [0055]). Therefore, it is considered that the thickness of the second ion conductive polymer, the gradient of carboxylic acid and sulfonic acid groups, and the sulfonic acid group is one of a fluoropolymer, a hydrocarbon-based polymer, and a partially fluorinated polymer are contributors to the claimed hydrogen and oxygen permeability.
Lee teaches chlorinating sulfonic acid groups, nitrilating the chlorinated electrolyte membrane, and hydrolyzing the nitrilated electrolyte membrane ([0010]), to thereby create carboxyl groups (carboxylic acid groups, COOH), which is the same method as disclosed in the instant specification. Further, because the process occur via exposure to liquid solutions ([0021]), the one side having the carboxylic acid is a gradient of carboxylic acid to sulfonic acid groups because the liquid solution permeates through a portion of the one side via diffusion. Lee teaches the first ion conductive polymer (perfluorinated sulfuric acid ionomer) can be poly(perfluorosulfonic acid)s, sulfonic acid-containing-copolymer composed of tetrafluoroethylene and fluorovinylether, and their mixtures ([0019]), and therefore a sulfonated fluoropolymer or partially fluorinated polymer. Further, Yamaki suggests the layer having the carboxylic acid groups is in the range of 6.7% to 46.7% of the thickness of the membrane (10/(10+140)=6.7% and 35/(35+40)=46.7%) (see [0080]-[0092] and rationale provided in claim 1 above), which is an overlapping thickness range that the specification teaches causes the reaction gas barrier ability.
Therefore, because the combination uses the same method of manufacturing (chlorinating, nitrilating, and hydrolyzing), using the same materials (fluorinated polymer), having a gradient, and suggests the same thickness range which the specification teaches leads to the claimed hydrogen and oxygen permeability, there is a reasonable expectation that the modified membrane of Lee tends to show inherency of the claimed hydrogen and oxygen permeability (“hydrogen permeability of 18.5 Barrer or less at 70C as measured using a time-lag method” and “ oxygen permeability of less than 4.0 Barrer at 70C as measured using a time-lag method”) because modified Lee teaches the same materials and the same method which the specification indicates contributes to the claimed hydrogen and oxygen permeability.
Regarding claims 15-16, modified Lee discloses all the claim limitations as set forth above. Lee teaches the ion-exchange membrane may be used as a polymer electrolyte membrane for a fuel cell ([0003]). While Lee does not explicitly disclose the membrane interposed between a negative-electrode and a positive-electrode to make a membrane-electrode assembly, it is known in the art to have the membrane between a positive electrode and negative electrode in a fuel cell in order to make the fuel cell (see Ino et al. (US 2009/0061280).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the polymer electrolyte membrane of modified Lee between a negative electrode and a positive electrode in order to make a membrane-electrode assembly used in a fuel cell in order to make a fuel cell, which Lee teaches the membrane is used for ([0003]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/194393, see English language equivalent EP 3613800) in view of Ino et al. (US 2009/0061280), and Yamaki et al. (US 2017/0218527).
Regarding claim 13, Lee discloses an ion-exchange membrane (polymer electrolyte membrane) made by a chemical modification of a perfluorinated sulfonic acid electrolyte membrane (first ion conductive polymer layer comprising a first ion conductive polymer comprising a sulfonic acid group) (abstract, [0018]). The method comprises chlorinating sulfonic acid groups for a time frame of approximately 30 seconds to 24 hours ([0022]), nitrilating the chlorinated electrolyte membrane ([0026]), and hydrolyzing the nitrilated electrolyte membrane ([0028]), to thereby create carboxyl groups (carboxylic acid groups, COOH) (a second ion conductive polymer layer comprising a carboxylic acid group) (abstract, [0014]). 
Lee further teaches the extent of chlorination (and therefore the amount of carboxylic acid groups) of the perfluorinated sulfuric acid membrane can be controlled ([0011]). Lee teaches an embodiment where the membrane is a double-layered ion-exchange membranes having different functional groups (i.e. one side carboxylic acid groups, and the other side sulfonic acid groups) ([0011]).
In the embodiment having the double-layered ion-exchange membranes, part of the surface of the perfluorinated sulfonic acid electrolyte membrane (first ion conductive polymer layer) is chlorinated, forming a chlorinated ion conductive polymer layer which as a whole is a second ion conductive polymer membrane. Nitrilation then occurs and changes the chlorinated ion conductive polymer layer to a nitrilated ion conductive polymer layer which as a whole makes the third ion conductive polymer membrane. Hydrolysis then occurs and changes the nitrilated ion conductive polymer layer to a nitrilated ion conductive polymer layer with carboxylic acid groups which as a whole makes the fourth ion conductive polymer membrane.
Lee teaches that the chlorinating occurs for a time period of 30 seconds to 24 hours, and therefore Lee teaches an overlapping range with the claimed range of 5 to 30 minutes. In addition, Lee further teaches the extent of chlorination (and therefore the amount of carboxylic acid groups) of the perfluorinated sulfuric acid membrane can be controlled ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a time within the range (including 5 to 30 minutes) for chlorinating as taught by Lee for the benefit of obtaining the membrane having some (a controlled amount of) carboxylic acid. 
Lee does not explicitly disclose performing a heat treatment on the fourth ion conductive polymer membrane at ±10C around a glass transition temperature of an ion conductive polymer layer comprising a carboxylic acid group.
Ino discloses a solid polymer electrolyte fuel cell comprising a fluoropolymer having SO3H (sulfonic acid) groups as the membrane/electrolyte (abstract, [0001]). Ino further teaches the polymer electrolyte membrane may be subjected to a heating treatment (annealing) at a temperature preferably in a range of 80 to 160C ([0137]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treatment of the membrane as taught by Ino with the membrane of Lee for the purpose of stabilizing the membrane.
With regards to the heat treatment is performed at ±10C around a glass transition temperature of an ion conductive polymer layer comprising a carboxylic acid group, Lee teaches the layer having carboxylic acid, and the instant specification teaches that temperatures within this range include around 90C to 105C (published [0089]) (because the polymer layer having the carboxylic acid group has a glass transition temperature of 98.25C [0070]). Ino suggests the range of 80 to 160C for heat treatment ([0137]).
As the rate of heat treatment and cost is dependent upon temperature of the heat treatment, the heat treatment temperature would have been considered a result effective variable by an artisan of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the heat treatment temperature (including the range of ±10C around a glass transition temperature of an ion conductive polymer layer comprising a carboxylic acid group, including the range of 90C to 105C) as taught by Ino with the membrane of Lee for the purpose of obtaining the desired balance between speed and cost of manufacturing the membrane
While Lee teaches multiple layers that prevents interfacial resistance between different types of layers and interlayer delamination occurring in a multi-layered separator ([0011]), modified Lee does not explicitly disclose the thickness ratio of the carboxylic acid layer (second ion conductive polymer layer) is in a range of 1% to 80% of a thickness of the polymer electrolyte membrane.
Yamaki discloses an ion exchange membrane having a high membrane strength and low membrane resistance (abstract). The membrane 10 includes layer S 10  made up of layers Sa 18 and Sb 10 having sulfonic acid functional groups ([0080], [0082]), and includes layer C having carboxylic acid functional groups ([0089]). The thickness of the layer (Sb) is preferably from 30 to 140 μm, more preferably from 30 to 100 μm ([0087]), and thickness of the layer (Sa) is preferably from 10 to 60 μm, more preferably from 10 to 40 μm ([0088]); therefore the thickness of layer S is preferably 40-200 μm and more preferably 40-140 μm. Yamaki teaches that when the thickness of layer S is within this range, the mechanical strength can be sufficiently high ([0087]-[0088]). The thickness of the layer (C) is preferably from 5 to 50 μm, more preferably from 10 to 35 μm ([0091]). Yamaki teaches that when the thickness of layer C is within the range, the resistance is preferable ([0092]). Therefore, using the preferred thicknesses, the layer having the carboxylic acid is in the range of 6.7% to 46.7% of the thickness of the membrane (10/(10+140)=6.7% and 35/(35+40)=46.7%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thickness ratio of carboxylic acid layer to total membrane thickness (including the range of 6.7% to 46.7%) as taught by Yamaki with the thickness ratio of the carboxylic acid layer of Lee for the purpose of obtaining a membrane with a sufficiency balance between mechanical strength and resistance.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/194393, see English language equivalent EP 3613800) in view of Ino et al. (US 2009/0061280), and Yamaki et al. (US 2017/0218527), as applied to claim 13 above, and further in view of Armand et al. (US 2002/0026021).
Regarding claim 14, modified Lee discloses all of the claim limitations as set forth above. Lee teaches using hydrochloric acid in the nitrilation process ([0033]) and hydrolysis process ([0063]); therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hydrochloric acid in the chlorination process as well in order to simplify the reaction process.  
While Lee teaches that any solution that can chlorinate sulfonic acid groups can be used without limitation ([0021]), Lee does not explicitly disclose using an ammonium chloride.
Armand discloses an ionic perfluorovinyl compound used as an ionic conductor of membranes (abstract). The ionic compound having a highly delocalized negative charge has ammonium chloride used in the reaction to create it ([0026[, [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ammonium chloride that makes an ionic compound of Armand with the membrane and chlorination of Lee for the purpose of making an ionic membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725